EXHIBIT 10.d



EXECUTION COPY




AMENDED AND RESTATED
INTERCREDITOR AGREEMENT


Dated as of December 5, 2003

Among

CITIBANK, N.A., as Program Agent

CROWN HOLDINGS, INC.

CROWN INTERNATIONAL HOLDINGS, INC.

CROWN CORK & SEAL COMPANY, INC.

CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION

CROWN CORK & SEAL COMPANY (USA), INC.

RISDON-AMS (USA), INC.

ZELLER PLASTIK, INC.

CITICORP NORTH AMERICA, INC., as Bank Agent





--------------------------------------------------------------------------------




TABLE OF CONTENTS


          Page      


ARTICLE 1   DEFINITIONS

      SECTION 1.01 Defined Terms 5 SECTION 1.02 References to Terms Defined in
the Program Documents and the Bank Loan Documents 9


ARTICLE 2   INTERCREDITOR PROVISIONS

      SECTION 2.01 Priorities with Respect to Purchased Property 10 SECTION 2.02
Respective Interests in Purchased Property and Senior Loan Collateral 11 SECTION
2.03 Distribution of Proceeds 11 SECTION 2.04 Lock-Box Accounts 11 SECTION 2.05
Enforcement Actions 12 SECTION 2.06 Access to and Use of Collateral 13 SECTION
2.07 Notice of Defaults 14 SECTION 2.08 Agency for Perfection 14 SECTION 2.09
UCC Notices 14 SECTION 2.10 Independent Credit Investigations 15 SECTION 2.11
Limitation on Liability of Parties to Each Other 15 SECTION 2.12 Marshalling of
Assets 15 SECTION 2.13 Relative Rights of Purchasers and Secured Parties as
Among Themselves 15 SECTION 2.14 Effect upon Bank Loan Documents and Program
Documents 16 SECTION 2.15 Accountings 16 SECTION 2.16 Further Assurances 16





--------------------------------------------------------------------------------




ARTICLE 3   MISCELLANEOUS

      SECTION 3.01 Notices 17 SECTION 3.02 Agreement Absolute 18 SECTION 3.03
Successors and Assigns 19 SECTION 3.04 Third-Party Beneficiaries 19 SECTION 3.05
Amendments, Etc. 19 SECTION 3.06 Section Titles 19 SECTION 3.07 Severability 19
SECTION 3.08 Execution in Counterparts 19 SECTION 3.09 Governing Law 19 SECTION
3.10 Submission to Jurisdiction 20 SECTION 3.11 Consent to Service of Process 20
SECTION 3.12 Waiver of Jury Trial 20




-3-




--------------------------------------------------------------------------------




AMENDED AND RESTATED INTERCREDITOR AGREEMENT

          AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of December 5,
2003, by and among CITIBANK, N.A., a national banking association, as agent
(together with its successors and assigns, the “Program Agent”) for the banks
and other financial institutions (the “Purchasers”) from time to time party to
the Receivables Purchase Agreement (as hereinafter defined), CROWN HOLDINGS,
INC., a Pennsylvania corporation, (“Crown Holdings”), CROWN CORK & SEAL COMPANY,
INC., a Pennsylvania corporation (“CCSC”) and CROWN INTERNATIONAL HOLDINGS,
INC., a Delaware (“CIH”, and together with Crown Holdings and CCSC, the “Parent
Undertaking Parties”, and each, individually, a “Parent Undertaking Party”),
CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION, a Delaware corporation (the
“Seller”), CROWN CORK & SEAL COMPANY (USA), INC. (“Crown (USA)”), a Delaware
corporation, RISDON-AMS (USA), INC., a Delaware corporation (“Risdon”), ZELLER
PLASTIK, INC., a Delaware corporation (“Zeller”) and CITICORP NORTH AMERICA,
INC., a New York banking corporation, as administrative and collateral agent
(together with its successors and assigns, the “Bank Agent”) for the banks and
other financial institutions (the “Lender Parties”) from time to time party to
the Bank Loan Documents (as hereinafter defined).

PRELIMINARY STATEMENTS


          1.      The Program Agent, CCSC, the Seller, Crown (USA), Risdon,
Zeller and the Bank Agent are parties to that certain Intercreditor Agreement
dated as of February 26, 2003 (the “Existing Intercreditor Agreement”).

          2.      Crown (USA), Risdon, Zeller (collectively, the “U.S.
Originators”) have agreed to sell, transfer and assign to the Seller from time
to time, and the Seller has agreed to purchase from the U.S. Originators from
time to time, all of the right, title and interest of the U.S. Originators in
and to the Receivables (as hereinafter defined) pursuant to a Second Amended and
Restated Receivables Contribution and Sale Agreement dated as of the date hereof
(such agreement, as the same may from time to time be amended, amended and
restated, supplemented or otherwise modified, the “Receivables Contribution and
Sale Agreement”), among the U.S. Originators, CROWN Metal Packaging LP, Crown
Canadian Holdings ULC, the Seller and Crown (USA) as the buyer’s initial
servicer.

          3.      The Purchasers have agreed to purchase from the Seller under a
Second Amended and Restated Receivables Purchase Agreement dated as of the date
hereof (such agreement, as the same may from time to time be amended, amended
and restated, supplemented or otherwise modified the “Receivables Purchase
Agreement”) among the Seller, the Program Agent, the Purchasers and Crown (USA),
as Servicer, an undivided percentage ownership interest in the Receivables (as
hereinafter defined) together with the Related Security and Collections (each as
hereinafter defined).




-4-




--------------------------------------------------------------------------------




          4.      The Parent Undertaking Parties, certain subsidiaries of the
Crown Holdings which are borrowers thereunder, the Lender Parties and the Bank
Agent are parties to a Credit Agreement dated as of February 26, 2003 (such
agreement, as the same may from time to time be amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”).

          5.      To secure certain obligations under the Bank Loan Documents
(as hereinafter defined), the U.S. Originators and the other U.S. Loan Parties
(as hereinafter defined) have each granted to the Bank Agent, for the benefit of
the Secured Parties (as hereinafter defined) and pursuant to the Security
Agreement (as hereinafter defined), a security interest in certain collateral,
including but not limited to certain inventory of the U.S. Originators.

          6.      It is a condition precedent to the effectiveness of the
Receivables Purchase Agreement that the parties hereto enter into this
Agreement.

          7.      The parties hereto have agreed to amend and restate the
Existing Intercreditor Agreement in its entirety and to enter into this
Agreement to set forth provisions regarding the allocation of priorities in, and
the enforcement of remedies with respect to, the Purchased Property (as
hereinafter defined) and with respect to the Senior Loan Collateral (as
hereinafter defined).

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants contained herein, and for other good and valuable
consideration, receipt of which is hereby acknowledged, it is hereby agreed as
follows:


ARTICLE 1
DEFINITIONS


          SECTION 1.01. Defined Terms.  As used in this Agreement, the following
capitalized terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). The term
“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

          “Bank Claim” means all of the indebtedness, obligations and other
liabilities of the Loan Parties arising under, or in connection with, the Bank
Loan Documents including, but not limited to, all sums now or hereafter lent or
advanced to or for the benefit of the Loan Parties thereunder, any interest
thereon, any reimbursement obligations, fees or expenses due thereunder, and any
costs of collection or enforcement.




-5-




--------------------------------------------------------------------------------




          “Bank Collateral” means all property and interests in property now
owned or hereafter acquired by any U.S. Originator or other Loan Party in or
upon which a security interest, lien or mortgage is granted by any U.S.
Originator or other Loan Party to the Bank Agent under any of the Bank Loan
Documents.

          “Bank Loan Documents” has the meaning ascribed to the term “Loan
Documents” in the Credit Agreement.

          “Business Day” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Certificate” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

          “Claim” means the Bank Claim or the Purchaser Claim, as applicable.

          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds of such Receivable, including, without
limitation, (i) all cash proceeds of the Related Security with respect to such
Receivable, and (ii) any Collections of such Receivable deemed to have been
received, and actually paid, pursuant to the Receivables Purchase Agreement.

          “Company Claim” means all of the indebtedness, obligations and other
liabilities of the Seller to any U.S. Originator arising under, or in connection
with, the Receivables Contribution and Sale Agreement, including, but not
limited to, obligations evidenced by any Subordinated Note, and any costs of
collection or enforcement.

          “Consent and Agreement” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Enforcement” means, collectively or individually, for (i) the Program
Agent on behalf of the Purchasers to declare, following the occurrence of an
Event of Termination, the “Commitment Termination Date” to have occurred, and to
cease the reinvestment of Collections in the purchase of Receivables, under the
Receivables Purchase Agreement, or (ii) the Requisite Lenders or the Bank Agent
to demand payment in full of or accelerate the indebtedness of any Loan Party
under the Bank Loan Documents.

          “Enforcement Notice” means a written notice delivered in accordance
with Section 2.05 hereof, which notice shall (i) if delivered by the Program
Agent, state that the “Commitment Termination Date” has occurred under the
Receivables Purchase Agreement following the occurrence of an Event of
Termination, specify the nature of such Event of Termination and announce that
an Enforcement Period has commenced and (ii) if delivered by the Bank Agent,
state that an Event of Default or Event of Termination (as defined in the Credit
Agreement) has occurred, specify the nature of such event and announce that an
Enforcement Period has commenced.




-6-




--------------------------------------------------------------------------------




          “Enforcement Period” means the period of time following the receipt by
the Bank Agent or the Program Agent of an Enforcement Notice delivered by the
other of them until the earliest of the following: (1) the Purchaser Claim has
been paid and satisfied in full in cash, in the case of an Enforcement Notice
delivered by the Program Agent; (2) the Bank Claim has been paid and satisfied
in full in cash, in the case of an Enforcement Notice delivered by the Bank
Agent; and (3) the parties hereto agree in writing to terminate the Enforcement
Period.

          “Event of Default” has the meaning ascribed to such term in the Credit
Agreement.

          “Event of Termination” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Fee Letter” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

          “Loan Parties” has the meaning ascribed to such term in the Credit
Agreement.

          “Lock-Box Agreement” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Lock-Box Account” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Lock-Box Bank” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Master Assignment Agreement” has the meaning ascribed to such term in
the Receivables Purchase Agreement.

          “Obligor” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

          “Parent Undertaking”means an undertaking, substantially in the form of
Exhibit I to the Receivables Purchase Agreement, by the Parent Undertaking
Parties in favor of the Program Agent and the other Indemnified Parties (as
defined in the Receivables Purchase Agreement), as such undertaking may from
time to time be amended, amended and restated, supplemented or otherwise
modified.




-7-




--------------------------------------------------------------------------------




          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision of agency thereof.

          “Pledged Seller Stock” means any shares of capital stock or other
ownership interests in the Seller that are pledged for the benefit of the Loan
Parties under the U.S. Pledge Agreement or any other Bank Loan Document.

          “Program Documents” means the Receivables Purchase Agreement, the
Master Assignment Agreement, the Certificate, the Receivables Contribution and
Sale Agreement, the Parent Undertaking, the Subordinated Notes, the Lock-Box
Agreements, the Consent and Agreement and the Fee Letter.

          “Purchased Property” means (i) the Purchased Receivables and (ii) each
Lock-Box Account.

          “Purchased Receivables” means now or hereafter existing Receivables,
Related Security and Collections in respect thereof and any other proceeds in
respect of Related Security, sold or purported to be sold by the U.S.
Originators, or any of them, to the Seller under the Receivables Contribution
and Sale Agreement.

          “Purchaser Claim” means all obligations of the U.S. Originators to the
Seller and of the U.S. Originators and the Seller and, so long as Crown (USA) or
any of its Affiliates is the Servicer, the Servicer to the Program Agent and the
Purchasers arising under, or in connection with, the Program Documents and of
the Obligors arising under the Purchased Receivables, including, but not limited
to obligations for Collections received, deemed Collections, yield, interest,
indemnifications and fees, costs and expenses thereunder, and any costs of
collection or enforcement.

          “Receivable” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

          “Records”means all Contracts (as defined in the Receivables Purchase
Agreement) and other documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, punch cards, data
processing software and related property and rights) maintained with respect to
the Receivables and the related Obligors.

          “Related Security” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

          “Requisite Lenders” has the meaning ascribed to such term in the
Credit Agreement.




-8-




--------------------------------------------------------------------------------




          “Responsible Officer” of any corporation, partnership or other entity
means any officer of such corporation, partnership or other entity responsible
for the administration of the obligations of such corporation, partnership or
other entity in respect of this Agreement.

          “Returned Goods” means all right, title and interest of any U.S.
Originator or the Seller, as applicable, in and to returned, repossessed or
foreclosed goods.

          “Returned Goods Lien” has the meaning ascribed to such term in Section
2.01(a).

          “Secured Parties” has the meaning ascribed to such term in the
Security Agreement.

          “Security Agreement” means the U.S. Security Agreement dated as of
February 26, 2003 among the U.S. Loan Parties and the Bank Agent, as amended,
supplemented or otherwise modified from time to time.

          “Senior Loan Collateral” means the portion of Bank Collateral that
does not constitute Purchased Property.

          “Servicer” means Crown (USA) and such successor servicer as is
designated by the Program Agent as a replacement servicer under Section 6.01 of
the Receivables Purchase Agreement.

          “Subordinated Note” has the meaning ascribed to such term in the
Receivables Contribution and Sale Agreement.

          “UCC” means the Uniform Commercial Code as from time to time in effect
in the applicable jurisdiction.

          “Unsold Receivables” means accounts receivable of the Loan Parties
other than the Purchased Receivables.

          “U.S. Loan Parties” has the meaning ascribed to such term in the
Credit Agreement.

          “U.S. Pledge Agreement” has the meaning ascribed to such term in the
Credit Agreement.

          SECTION 1.02. References to Terms Defined in the Program Documents and
the Bank Loan Documents.  Whenever in Section 1.01 a term is defined by
reference to the meaning ascribed to such term in any of the Program Documents
or the Bank Loan Documents, then, unless otherwise specified herein, such term
shall have the meaning ascribed to such term in the Program Documents or Bank
Loan Document, as the case may be, as in existence on the date hereof, without
giving effect to any amendments of such term as may hereafter be agreed to by
the parties to such documents, unless such amendments comply with Section 2.16.




-9-




--------------------------------------------------------------------------------




ARTICLE 2
INTERCREDITOR PROVISIONS


           SECTION 2.01. Priorities with Respect to Purchased Property.  (a)
Notwithstanding any provision of the UCC or any other applicable law or any of
the Bank Loan Documents or the Program Documents, the Bank Agent hereby agrees
that, upon the sale or other transfer of an interest in any Receivable by any of
the U.S. Originators to the Seller, any lien, claim, encumbrance, security
interest or other interest or right acquired by the Bank Agent or any Secured
Party in such Receivable and proceeds thereof (other than the proceeds of such
sale or other transfer by the U.S. Originators to the Seller) shall
automatically and without further action cease and be released and the Bank
Agent and the Secured Parties shall have no lien, claim, encumbrance, security
interest or other interest or right therein; provided, however, that nothing in
this Section 2.01 shall be deemed to constitute a release by the Bank Agent of:
(i) its lien on and security interest in the proceeds received by the U.S.
Originators from the Seller or to which the U.S. Originators are entitled from
the Seller for the sale of the Receivables (including, without limitation, cash
payments made by the Seller and any Subordinated Note issued by the Seller in
favor of an U.S. Originator, each in connection with such sales); (ii) any lien,
claim, encumbrance, security interest or other interest or right the Bank Agent
has in any Unsold Receivables and the proceeds thereof, including, without
limitation, Collections of Unsold Receivables and Related Security therefor;
(iii) any lien, claim, encumbrance, security interest or other interest or right
the Bank Agent may have in any Subordinated Note; and (iv) any lien, claim,
encumbrance, security interest or other interest or right (collectively, a
“Returned Goods Lien”) the Bank Agent may have in any Returned Goods.

          (b)      All interests of the Purchasers in Returned Goods under the
Program Documents shall in all respects be junior and subordinate to any
Returned Goods Lien in such Returned Goods, except that during any period in
which an Event of Termination under the Receivables Purchase Agreement shall
have occurred and be continuing, such Returned Goods Lien shall be junior and
subordinate to all interests of the Purchasers under the Program Documents in
any Returned Goods which have not been commingled with Senior Loan Collateral.
As among the Purchasers on the one hand and the Bank Agent on the other hand,
all proceeds of any Returned Goods shall be distributed first to the party whose
position is designated as senior in the preceding sentence and second to the
party whose position is designated as junior in the preceding sentence.

          (c)      The Bank Agent hereby acknowledges that each Subordinated
Note is subordinated to the Purchaser Claim pursuant to the terms of the Program
Documents.




-10-




--------------------------------------------------------------------------------




          SECTION 2.02. Respective Interests in Purchased Property and Senior
Loan Collateral.  Except for all rights of access to and use of Records granted
to the Program Agent and the Purchasers pursuant to the Program Documents, the
Program Agent agrees that it does not have and shall not have any security
interest in, lien upon or interest in the Senior Loan Collateral. Except as
otherwise specified in Section 2.01 above, the Bank Agent agrees that it does
not have and shall not have any security interest in, lien upon or interest in
the Purchased Property.

          SECTION 2.03. Distribution of Proceeds.  At all times, all proceeds of
Senior Loan Collateral and Purchased Property shall be distributed in accordance
with the following procedure:

            (a)      Except as otherwise provided in Section 2.04 or Section
2.01(b), (i) all proceeds of the Senior Loan Collateral shall be paid to the
Bank Agent for application on the Bank Claim until such Bank Claim has been paid
and satisfied in full in cash, and (ii) any remaining proceeds shall be paid to
the appropriate Loan Party or as otherwise required by applicable law.    
          (b)      Except as otherwise provided in Section 2.04 or Section
2.01(b), (i) all proceeds of the Purchased Property shall be paid to the Program
Agent for application in accordance with the terms of the Receivables Purchase
Agreement against the Purchaser Claim until such Purchaser Claim has been paid
and satisfied in full in cash, and (ii) any remaining proceeds shall be paid to
the Seller or as otherwise required by applicable law, provided, however, that
the Seller and each U.S. Originator hereby agrees that, following notice to the
Program Agent that an Event of Default has occurred and is continuing under the
Bank Loan Documents, all such remaining proceeds which, pursuant to the Program
Documents, are to be paid by the Seller to any U.S. Originator for application
against the Company Claim shall be paid directly on behalf of such U.S.
Originator to the Bank Agent for application against the Bank Claim before being
paid to such U.S. Originator.

          SECTION 2.04. Lock-Box Accounts.       (a) The Program Agent hereby
acknowledges (i) that the U.S. Originators will deliver to the Bank Agent each
Subordinated Note as security for the Bank Claim and (ii) that, following notice
to the Program Agent that an Event of Default has occurred and is continuing
under the Bank Loan Documents, the Bank Agent shall be entitled to Collections
of Unsold Receivables which may be deposited in the Lock-Box Accounts. The
Program Agent agrees, following such notice, to notify (in such form as is
provided by the Bank Agent and is reasonably acceptable to the Program Agent)
the Lock-Box Banks of the Bank Agent’s interest in and to such Lock-Box
Accounts, in order to perfect the Bank Agent’s interest in such Lock-Box
Accounts.




-11-




--------------------------------------------------------------------------------




          (b)      The U.S. Originators, the Seller, the Program Agent and the
Bank Agent hereby agree that all Collections or other proceeds received on
account of Purchased Property shall be paid or delivered to the Program Agent
for application in accordance with the terms of the Receivables Purchase
Agreement against the Purchaser Claim and that, following notice from the Bank
Agent that an Event of Default has occurred and is continuing under the Bank
Loan Documents, all Collections or other proceeds received on account of Unsold
Receivables shall be paid or delivered to the Bank Agent for application against
the Bank Claim until the same shall have been paid in full in cash. For purposes
of determining whether specific Collections have been received on account of
Purchased Property or on account of Unsold Receivables, the parties hereto agree
as follows:

            (i)      All payments made by an Obligor which is obligated to make
payments on Purchased Receivables but is not obligated to make any payments on
Unsold Receivables shall be conclusively presumed to be payments on account of
Purchased Receivables, and all payments made by an Obligor which is obligated to
make payments on Unsold Receivables but is not obligated to make any payments on
Purchased Receivables shall be conclusively presumed to be payments on account
of Unsold Receivables.               (ii)      All payments made by an Obligor
which is obligated to make payments with respect to both Purchased Receivables
and Unsold Receivables shall be applied against the specific Receivables, if
any, which are designated by such Obligor by reference to the applicable invoice
as the Receivables with respect to which such payments should be applied. In the
absence of such designation after reasonable efforts by the U.S. Originators to
obtain such designation, such payments shall be applied against the oldest
outstanding Receivables or portion thereof owed by such Obligor to the extent in
each case that such Receivable or portion thereof is not in dispute.

          (c)      The Program Agent agrees that it will not cause the Servicer
to be replaced by a successor servicer unless such successor servicer has
acknowledged the terms of this Agreement and agreed to be bound hereby.

          SECTION 2.05. Enforcement Actions.  (a)      Each of the Bank Agent
and the Program Agent agrees to use reasonable efforts to give an Enforcement
Notice to the Program Agent and the Bank Agent, respectively, prior to
commencement of Enforcement and further agrees that during the period, if any,
between the giving of such Enforcement Notice and the commencement of
Enforcement thereunder, the party receiving such notice shall have the right
(but not the obligation) to cure the Event of Default or Event of Termination
which has occurred under the Bank Loan Documents or the Program Documents,
respectively, and to which such Enforcement Notice relates. Subject to the
foregoing, the parties hereto agree that during an Enforcement Period:




-12-




--------------------------------------------------------------------------------




            (i)      Subject to any applicable restrictions in the Program
Documents, the Program Agent may take any action to liquidate the Purchased
Property or to foreclose or realize upon or enforce any of the rights of the
Program Agent or the Purchasers with respect to the Purchased Property without
the prior written consent of the Bank Agent, any Secured Party or any other
party hereto; provided, however, that with respect to Returned Goods the Program
Agent shall not take any action to foreclose or realize upon or to enforce any
rights it may have with respect to the Senior Loan Collateral or any Purchased
Property constituting Returned Goods in which the Program Agent or the
Purchasers then have an interest junior and subordinate to a Returned Goods Lien
without the prior written consent of the Bank Agent, unless the Bank Claim shall
have been first paid and satisfied in full in cash.               
(ii)     Subject to any applicable restrictions in the Bank Loan Documents and
to Section 2.05(b), the Bank Agent may, at its option and without the prior
written consent of the other parties hereto, take any action to accelerate
payment of the Bank Claim and to foreclose or realize upon or enforce any of its
rights with respect to (A) the Senior Loan Collateral and (B) any Purchased
Property constituting Returned Goods in which the Program Agent or the
Purchasers then have an interest junior and subordinate to a Returned Goods
Lien; provided, however, that the Bank Agent shall not otherwise take any action
to foreclose or realize upon or to enforce any rights it may have with respect
to any of the Purchased Property (other than such Returned Goods) or any Senior
Loan Collateral constituting Returned Goods in which a Returned Goods Lien is
junior and subordinate to an interest of the Program Agent or the Purchasers in
such Returned Goods without the Program Agent’s prior written consent unless the
Purchaser Claim shall have been first paid and satisfied in full and the Bank
Agent shall apply proceeds of any Purchased Property consisting of Returned
Goods as provided in Section 2.01(b) above.

          (b) Notwithstanding any provision of the UCC or any other applicable
law or any of the Bank Loan Documents, the Bank Agent hereby agrees that it will
not take any action to enforce any of its rights, powers or remedies arising
under the U.S. Pledge Agreement with respect to the Pledged Seller Stock until
such time as the Purchaser Claim has been paid and satisfied in full in cash.

          SECTION 2.06. Access to and Use of Collateral.  The Program Agent and
the Bank Agent hereby agree that, notwithstanding the priorities set forth in
this Agreement, the Program Agent and the Bank Agent shall have the following
rights of access to and use of the Purchased Property and the Senior Loan
Collateral, respectively:

             (a)     Subject to any applicable restrictions in the Program
Documents, the Program Agent may enter one or more premises of any Parent
Undertaking Party, any U.S. Originator or the Seller, whether leased or owned,
at any time during reasonable business hours, without force or process of law
and without obligation to pay rent or compensation to any Parent Undertaking
Party, any U.S. Originator, the Seller or the Bank Agent, whether before, during
or after an Enforcement Period, and may have access to and use of all Records
located thereon and may have access to and use of any other property to which
such access and use are granted under the Program Documents, in each case
provided that such use is for any purpose permitted under the Program Documents
or for the purposes of enforcing the rights of the Program Agent and the
Purchasers with respect to the Purchased Property.




-13-




--------------------------------------------------------------------------------




             (b)      Subject to any applicable restrictions in the Bank Loan
Documents and any Subordinated Note, the Bank Agent may enter one or more
premises of any Parent Undertaking Party or any U.S. Originator, whether leased
or owned, at any time during reasonable business hours, without force or process
of law and without obligation to pay rent or compensation to any Parent
Undertaking Party, any U.S. Originator or the Program Agent, whether before,
during or after an Enforcement Period, and may have access to and use of all
Records located thereon, provided that such use is for any purpose permitted
under the Bank Loan Documents or for the purposes of enforcing the Bank Agent’s
rights (i) with respect to the Senior Loan Collateral and (ii) subject to the
limits provided in Section 2.01 above, with respect to the Purchased Property.

           SECTION 2.07. Notice of Defaults.  The Bank Agent agrees to use
reasonable efforts to give to the Program Agent copies of any notice sent to any
Parent Undertaking Party or any U.S. Originator with respect to the occurrence
or existence of an Event of Default which continues for a period of thirty (30)
consecutive Business Days without there being in effect a waiver thereof or an
agreement forbearing from the exercise of remedies duly executed by the parties
required to do so under the applicable Bank Loan Documents. The Program Agent
agrees to use reasonable efforts to give to the Bank Agent copies of any notice
sent to any Parent Undertaking Party, any U.S. Originator or the Seller with
respect to the occurrence or existence of an Event of Termination which
continues for any period of thirty (30) consecutive Business Days without there
being in effect a waiver thereof or an agreement forbearing from the exercise of
remedies duly executed by the parties required to do so under the applicable
Program Documents. Notwithstanding the foregoing, any failure by any party
hereto to give such notice shall not create a cause of action against any party
failing to give such notice or create any claim or right on behalf of any third
party. In each of the above cases, the party receiving such notice shall have
the right (but not the obligation) to cure the Event of Default or Event of
Termination, as the case may be, which gave rise to the sending of such notice.

           SECTION 2.08. Agency for Perfection.  The Program Agent and the Bank
Agent hereby appoint each other as agent for purposes of perfecting by
possession their respective security interests and ownership interests and liens
on the Senior Loan Collateral (which may include the Subordinated Notes) and
Purchased Property. In the event that the Program Agent obtains possession of
any of the Senior Loan Collateral (to the extent that the Program Agent has been
given written notice that such collateral is Senior Loan Collateral, or a
Responsible Officer of the Program Agent has knowledge that such collateral
constitutes Senior Loan Collateral), the Program Agent shall notify the Bank
Agent of such fact, shall hold such Senior Loan Collateral in trust and, subject
to Section 2.01(b) and Section 2.03, shall deliver such Senior Loan Collateral
to the Bank Agent upon request. In the event that the Bank Agent obtains
possession of any of the Purchased Property, the Bank Agent shall notify in
writing the Program Agent of such fact, shall hold such Purchased Property in
trust and, subject to Section 2.01(b), shall deliver such Purchased Property to
the Program Agent upon request.




-14-




--------------------------------------------------------------------------------




           SECTION 2.09. UCC Notices.  In the event that any party hereto shall
be required by the UCC or any other applicable law to give notice to the other
of intended disposition of Purchased Property or Senior Loan Collateral,
respectively, such notice shall be given in accordance with Section 3.01 hereof
and ten (10) days’ notice shall be deemed to be commercially reasonable.

           SECTION 2.10. Independent Credit Investigations.  None of the Program
Agent or the Bank Agent or any of their respective directors, officers, agent or
employees shall be responsible to the other or to any person, firm or
corporation for the solvency or financial condition of the Parent Undertaking
Parties, the U.S. Originators, the Seller or any Obligor or the ability of the
Parent Undertaking Parties, the U.S. Originators, the Seller or any Obligor to
repay the Purchaser Claim or the Bank Claim, or for the worth of the Purchased
Property or the Senior Loan Collateral, or for statements of any of the Parent
Undertaking Parties, the U.S. Originators or the Seller, oral or written, or for
the validity, perfection, priority, sufficiency or enforceability of the
Purchaser Claim, the Bank Claim, the Program Documents, the Bank Loan Documents,
the Program Agent’s and the Purchaser’s interests in the Purchased Property or
the Bank Agent’s interest in the Senior Loan Collateral or any other collateral.
The Bank Agent and the Program Agent have entered into their respective
agreements with the Parent Undertaking Parties, the U.S. Originators or the
Seller, as applicable, based upon their own independent investigations. Neither
the Bank Agent nor the Program Agent makes any warranty or representation to the
other nor does it rely upon any representation of the other with respect to
matters identified or referred to in this Section 2.10.

           SECTION 2.11. Limitation on Liability of Parties to Each Other. 
Except as provided in this Agreement, the Bank Agent shall have no liability to
the Program Agent, and the Program Agent shall have no liability to the Bank
Agent, except in each case for liability arising from the gross negligence or
willful misconduct of such party or its representatives.

           SECTION 2.12. Marshalling of Assets.  Subject to Section 2.05(b),
nothing in this Agreement will be deemed to require either the Program Agent or
the Bank Agent (i) to proceed against certain property securing any or all of
the Bank Claim or the Purchaser Claim prior to proceeding against other property
securing any such Claim or (ii) to marshal the Senior Loan Collateral or the
Purchased Property (as applicable) upon the enforcement of the Bank Agent’s or
the Program Agent’s rights or remedies under the Bank Loan Documents or Program
Documents, as applicable.

           SECTION 2.13. Relative Rights of Purchasers and Secured Parties as
Among Themselves.  The relative rights of the Purchasers, each as against the
other, with respect to the exercise of the rights and the receipt of the
benefits granted by and to the Program Agent hereunder shall be determined by
mutual agreement among such parties in accordance with the terms of the Program
Documents. Each of the parties hereto (other than the Program Agent) shall be
entitled to rely on the power and authority of the Program Agent to act on
behalf of all of the Purchasers. The relative rights of the Secured Parties,
each as against the other, with respect to the exercise of the rights and the
receipt of the benefits granted by and to the Bank Agent shall be determined by
mutual agreement among the parties in accordance with the terms of the Bank Loan
Documents. Each of the parties hereto (other than the Bank Agent) shall be
entitled to rely conclusively on the power and authority of the Bank Agent to
act on behalf of all of the Secured Parties.




-15-




--------------------------------------------------------------------------------




           SECTION 2.14. Effect upon Bank Loan Documents and Program Documents. 
By executing this Agreement, the Parent Undertaking Parties, the U.S.
Originators and the Seller agree to be bound by the provisions hereof (i) as
they relate to the relative rights of the Bank Agent with respect to the
property of the Parent Undertaking Parties and the U.S. Originators and (ii) as
they relate to the relative rights of the U.S. Originators and the Program Agent
as creditors of the Seller. Each of the U.S. Originators and the Seller
acknowledges that the provisions of this Agreement shall not give the Parent
Undertaking Parties, the U.S. Originators or the Seller any substantive rights
as against any other Person and that nothing in this Agreement shall amend,
modify, change or supersede the terms of (x) the Bank Loan Documents as between
the Loan Parties, the Bank Agent and the Secured Parties or (y) the Program
Documents as among the Parent Undertaking Parties, the U.S. Originators, the
Seller, the Purchasers, the Program Agent and the Lock-Box Banks.
Notwithstanding the foregoing, the Bank Agent, on the one hand, and the Program
Agent, on the other hand agree, that, as between themselves, to the extent the
terms and provisions of the Bank Loan Documents or the Program Documents are
inconsistent with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control.

           SECTION 2.15. Accountings.  To the extent not provided by the Parent
Undertaking Parties or the U.S. Originators, (a) the Bank Agent agrees to render
accounts of the Bank Claim to the Program Agent upon request, including but not
limited to giving effect to the application of proceeds of any collateral as
hereinbefore provided, and (b) the Program Agent agrees to render statements to
the Bank Agent upon request, which statements shall identify in reasonable
detail the Purchased Receivables and shall render an account of the Purchaser
Claim, giving effect to the application of proceeds of Purchased Property as
hereinbefore provided.

           SECTION 2.16. Further Assurances.  Each of the parties hereto agrees
(i) to take such actions as may be reasonably requested by any other party,
whether before, during or after an Enforcement Period, in order to effect the
rules of distribution and allocation set forth above in this Article 2 and (ii)
not to amend the Bank Loan Documents or the Program Documents, as applicable, in
any manner which would materially alter such rules of distribution and
allocation set forth herein.

-16-




--------------------------------------------------------------------------------




ARTICLE 3
MISCELLANEOUS


           SECTION 3.01. Notices.  All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telex and facsimile communication) and shall be personally delivered or sent by
certified mail, postage prepaid, or overnight courier or facsimile, to the
intended party at the address or facsimile number of such party set forth below
or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered, when received,
(b) if sent by certified mail, four Business Days after having been deposited in
the mail, postage prepaid, (c) if sent by overnight courier, two Business Days
after having been given to such courier, unless sooner received by the addressee
and (d) if transmitted by facsimile, when sent, upon receipt confirmed by
telephone or electronic means. Notices and communications sent hereunder on a
day that is not a Business Day shall be deemed to have been sent on the
following Business Day.

               If to the Program Agent:

  Citibank, N.A.   388 Greenwich Street, 19th Floor   New York, New York 10013  
Attention: Miles D. McManus   Telephone No.: (212) 816-2372   Telecopier No.:
(212) 816-2613


               If to the Seller:

  Crown Cork & Seal Receivables (DE) Corporation   919 Market Street  
Wilmington, DE 19801   Attention: Michael B. Burns, Vice President and Treasurer
  Telephone No.: (215) 698-5036   Telecopier No.: (215) 676-6011


               If to any U.S. Originator, addressed to such Person at:

  c/o Crown Cork & Seal Company (USA), Inc.   One Crown Way   Philadelphia, PA
19154   Attention: Michael B. Burns, Vice President and Treasurer   Telephone
No.: (215) 698-5036   Telecopier No.: (215) 676-6011





-17-




--------------------------------------------------------------------------------




               If to any Parent Undertaking Party, addressed to such Person at:

  c/o Crown Holdings, Inc.   One Crown Way   Philadelphia, PA 19154   Attention:
Michael B. Burns, Vice President and Treasurer   Telephone No.: (215) 698-5036  
Telecopier No.: (215) 676-6011


               If to the Bank Agent:

  Citicorp North America, Inc.   Two Penns Way, Suite 200   New Castle, DE 19720
  Attention: Paul O. Joseph   Telecopier No.: (212) 994-0961       With a copy
to:     Citicorp North America, Inc.   388 Greenwich Street   New York, NY 10013
  Attention: Tom Marsden   Telecopier No.: (212) 816-5711


          Except as otherwise expressly required by this Agreement, no notice
shall be required to be given to any Secured Party under any Bank Loan Document,
other than to Citicorp North America, Inc., as Bank Agent.

           SECTION 3.02. Agreement Absolute.  The Program Agent and the
Purchasers shall be deemed to have entered into the Program Documents in express
reliance upon this Agreement. The Bank Agent and the Secured Parties shall be
deemed to have entered into the Bank Loan Documents in express reliance upon
this Agreement. This Agreement shall be and remain absolute and unconditional
under any and all circumstances, and no acts or omissions on the part of any
other party to this Agreement shall affect or impair the agreement of any party
to this Agreement, unless otherwise agreed to in writing by all of the parties
hereto. This Agreement shall be applicable both before and after the filing of
any petition by or against any Parent Undertaking Party, any U.S. Originator or
the Seller under the Bankruptcy Code and all references herein to any Parent
Undertaking Party, any U.S. Originator or the Seller shall be deemed to apply to
a debtor-in-possession for such party and all allocations of payments among the
parties hereto shall, subject to any court order to the contrary, continue to be
made after the filing of such petition on the same basis that the payments were
to be applied prior to the date of the petition.




-18-




--------------------------------------------------------------------------------




           SECTION 3.03. Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. The successors and assigns for the Parent
Undertaking Parties, the U.S. Originators and the Seller shall include a
debtor-in-possession or trustee of or for such party. The successors and assigns
for the Bank Agent or the Program Agent, as the case may be, shall include any
successor Bank Agent or Program Agent, as the case may be, appointed under the
terms of the Bank Loan Documents or the Program Documents, as applicable. Each
of the Bank Agent and the Program Agent, as the case may be, agrees not to
transfer any interest it may have in the Bank Loan Documents or the Program
Documents, as the case may be, unless such transferee has been notified of the
existence of this Agreement and has agreed to be bound hereby.

           SECTION 3.04. Third-Party Beneficiaries.  The terms and provisions of
this Agreement shall be for the sole benefit of the parties hereto, the
Purchasers and the Secured Parties and their respective successors and assigns
and no other Person shall have any right, benefit or priority by reason of this
Agreement.

           SECTION 3.05. Amendments, Etc.  No amendment or waiver of any
provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by all the parties hereto, and any such amendment
or waiver shall be effective only in the specific instance and for the specific
purpose for which given.

           SECTION 3.06. Section Titles.  The article and section headings
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

           SECTION 3.07. Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

           SECTION 3.08. Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

           SECTION 3.09. Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS
AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




-19-




--------------------------------------------------------------------------------




           SECTION 3.10. Submission to Jurisdiction.  (i)      Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the Bank Loan Documents or Program
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any of the Bank Loan Documents or
Program Documents shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any Bank Loan
Documents or Program Documents to which it is a party in the courts of any
jurisdiction.

           (ii) Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
Bank Loan Documents or Program Documents to which it is a party in any New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

           SECTION 3.11. Consent to Service of Process.  Each party to this
Agreement irrevocably consents to service of process by personal delivery,
certified mail, postage prepaid or overnight courier. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

           SECTION 3.12. Waiver of Jury Trial.  Each party to this Agreement
waives any right to a trial by jury in any action or proceeding to enforce or
defend any rights under or relating to this Agreement or any amendment,
instrument, document or agreement delivered or which may in the future be
delivered in connection herewith or therewith or arising from any course of
conduct, course of dealing, statements (whether oral or written), actions of any
of the parties hereto or any other relationship existing in connection with this
Agreement, and agrees that any such action or proceeding shall be tried before a
court and not before a jury.




-20-




--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.


  CITIBANK, N.A., as Program Agent       By:  /s/ Miles D. McManus   Name: Miles
D. McManus   Title: Vice President and Director













Signature Page to
the Amended and Restated Intercreditor Agreement




--------------------------------------------------------------------------------




  CROWN HOLDINGS, INC.       By:  /s/ Alan W. Rutherford   Name: Alan W.
Rutherford   Title: Executive Vice President and
Chief Financial Officer



  Attest:       [Corporate Seal]       By:  /s/ William T. Gallagher   Name:
William T. Gallagher   Title: Vice President and Secretary       One Crown Way  
Philadelphia, PA 19154   Attention: Michael B. Burns        Telephone No.: (215)
698-5036   Telecopier No.: (215) 676-6011













Signature Page to
the Amended and Restated Intercreditor Agreement




--------------------------------------------------------------------------------




  CROWN CORK & SEAL COMPANY, INC.       By:  /s/ Alan W. Rutherford   Name: Alan
W. Rutherford   Title: Vice President and
Chief Financial Officer



  Attest:       [Corporate Seal]       By:  /s/ William T. Gallagher   Name:
William T. Gallagher   Title: Vice President and Secretary       One Crown Way  
Philadelphia, PA 19154   Attention: Michael B. Burns        Telephone No.: (215)
698-5036   Telecopier No.: (215) 676-6011













Signature Page to
the Amended and Restated Intercreditor Agreement




--------------------------------------------------------------------------------




  CROWN INTERNATIONAL HOLDINGS, INC.       By:  /s/ Michael B. Burns   Name:
Michael B. Burns   Title: Vice President and Treasurer



  CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION       By:  /s/ Michael B. Burns
  Name: Michael B. Burns   Title: Vice President and Treasurer



  CROWN CORK & SEAL COMPANY (USA), INC.       By:  /s/ Patrick D. Szmyt   Name:
Patrick D. Szmyt   Title: Senior Vice President and
Chief Financial Officer












Signature Page to
the Amended and Restated Intercreditor Agreement




--------------------------------------------------------------------------------




  RISDON-AMS (USA), INC.       By:  /s/ Michael B. Burns   Name: Michael B.
Burns   Title: Assistant Treasurer



  ZELLER PLASTIK, INC.       By:  /s/ Michael B. Burns   Name: Michael B. Burns
  Title: Assistant Treasurer












Signature Page to
the Amended and Restated Intercreditor Agreement




--------------------------------------------------------------------------------




  CITICORP NORTH AMERICA, INC., as Bank Agent       By:  /s/ Myles Kassin  
Name: Myles Kassin   Title: Vice President

